DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8 and 15 are amended.
Claims 1-20 are presented for examination.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

During the interview on 27 May 2021, the Examiner suggested amending the instant claims to recite, for example, “the relatedness of devices associated with different sensors based on difference in two frequencies, wherein the smaller the difference in frequencies, the higher the likelihood that the devices associated with the different sensors will be deemed related” that is based on paragraph 0023 of Applicant’s Specification (see Interview Record dated 03 June 2021).

The current amendment does not amend the instant claims based on the discussion on 27 May 2021.

Applicant argues:
Applicant respectfully notes that the present invention relates to a method and system of determining related or otherwise associated devices instrumented with sensors, where the sensors measure properties of the devices and output time-series data representations of the measurements. The grouping of related devices to each other may be leveraged in the management of a plurality of devices, particularly where some modem systems might include hundreds of devices including thousands to millions of sensors. The present invention discloses reducing the dimensionality of the time-series data generated by the sensors associated with the devices, clustering related sensors into similar groups, and grouping together the devices associated with those clusters of sensors. In some aspects, the reduced dimensionality data can be analyzed more efficiently than the initial measurements.
In response, the Examiner submits:
At least the feature of “… reduced dimensionality data can be analyzed more efficiently than the initial measurements” is not recited in the instant claims.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues:
Regarding the rejection of the claims under 35 USC 103 based on Mysen and Dixon,
Applicant respectfully maintains Mysen fails to disclose ( or even suggest), at least, the claimed aspect(s) of a computing system to "determine a plurality of clusters based on a temporal similarity metric and the sets of time-series data generated and received from the plurality of sensors, the temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series data", as previously argued on the record.

Applicant respectfully submits that the outstanding Non-Final Office Action dated March 16, 2021 (the "OA") asserts that Dixon discloses the claimed aspects of "determine a plurality of clusters based on a temporal similarity metric and the sets of time-series data generated and received from the plurality of sensors, the temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series data".
(OA, page 7, paragraph 2 - page 8, paragraph 1) However, Applicant respectfully submits that the claimed frequencies of the time-series data generated by the claimed sensors associated with hardware devices is not the same as or even suggested by the Dixon disclosure of "behavior information may include a ... frequency that a user associated with the first" or "second user profile ... has been determined to be present at the location". 
In response, the Examiner submits:
The instant claims merely recites “a frequency” and do not limit “a frequency” to a particular type of frequency.  The instant claims do not recite limitation(s) that require “a frequency” that, for example, is not or is not associated with or is not based on “frequency that a user has been determined to be present at a location”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Also, the Examiner respectfully submits that Dixon teaches “behavior information may be determined based on location data from multiple mobile devices” (Dixon: at least ¶0026) and “user profile associated with that user may be updated to include information (e.g., behavioral information)” (Dixon: at least ¶0021).  This means Dixon’s frequencies are associated with sensors of hardware devices.

Applicant further argues:
Therefore, it is clear that Dixon discloses measuring advertising effectiveness based on attribute data included in a first user profile that may be used to select a second user profile that is substantially similar to the first user profile. As disclosed in Dixon at paragraph [0015], propensity score matching may be used to select a second user profile, where the propensity score is generated based on the attribute data, such as behavioral data, in the first user profile and the propensity score is compared to propensity scores generated for other user profiles to select a second user profile.

Regarding the behavior data or information disclosed in Dixon that is used to determine a similarity in user profiles, Applicant notes that Dixon explicitly discloses 
In response, the Examiner submits:
The instant claims recite “determine a plurality of clusters based on a temporal similarity metric and the sets of time-series data generated and received from the plurality of sensors, the temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series data, wherein the frequencies of the data from the at least two sets of time-series data generated by and received from the plurality of sensors are used to determine whether the plurality of sensors are related”.

The instant claims merely recites “a frequency” and do not limit “a frequency” to a particular type of frequency.  The instant claims do not recite limitation(s) that require “a frequency” that is, for example, “not a frequency of user visitation of a location”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues:
disclosed frequency in Dixon is not the same as or even suggestive of the claimed aspects of "determine a plurality of clusters based on a temporal similarity metric and the sets of time-series data generated and received from the plurality of sensors, the temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series data, wherein the frequencies of the data from the at least two sets of time-series data generated by and received from the plurality of sensors are used to determine whether the plurality of sensors are related" as currently recited in amended claim 1.

Therefore, it is clear that neither Dixon nor the combination of Mysen and Dixon
discloses or suggests the claimed aspects of, at least, to "determine a plurality of clusters based on a temporal similarity metric and the sets of time-series data generated and received from the plurality of sensors, the temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series data, wherein the frequencies of the data from the at least two sets of time-series data generated by and received from the plurality of sensors are used to determine whether the plurality of sensors are related" as currently recited in amended claims 1, 8, and 15.
In response, the Examiner submits:

The instant claims do not recite limitation(s) that require “a frequency” that is, for example, does not “relate to how often (or the rate) a user visited a location”.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Mysen does disclose determine a plurality of clusters based on a temporal similarity metric (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 9 Lines 42-44 also discloses making friend recommendation “… based on the location centric user profiles of users already or recently at an entity”; Col. 13 Lines 45-47 further disclose “cluster on locations of entities visited for a single user or a group of users (e.g., friends)”; note: recent time period as temporal similarity metric) and the sets of time-series data generated and received from the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; Col. 8 Lines 34-37 also discloses “clustering on the location centric user profiles 216, or create classifiers based on the location centric user profiles 216 in order to identify recommendations”; note: clustering of users’ location data collected over time); 
one of the determined plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: profiles within threshold would be clustered/grouped together; assigning to one clusters can mean assigning data to the same cluster); and determine associations between the plurality of hardware devices based on the assignments of the sets of time-series data generated by and received from each of the plurality of sensors to the determined plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another).

Mysen does not explicitly disclose, but Dixon discloses clusters determined based on temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series Dixon: at least ¶0015; “attribute data included in a first user profile may be used to select a second user profile that is substantially similar to the first user profile” and “propensity score matching and/or other approaches may be used to select a second user profile. For example, a propensity score may be generated based on the attribute data in the first user profile (e.g. demographic data, behavioral data, etc.)”; ¶0021 also discloses “first behavior information may include a number of instances, a number of instances over a period of time, and/or a frequency/rate that a user associated with the first user profile has been determined to be present at the location (e.g., visited the location)” and ¶0027 further discloses “second behavior information may include a number of instances, a number of instances over a period of time, and/or a frequency that a user associated with the second user profile (e.g., a control group profile) has been determined to be present at the location (e.g., visited the location”; note: time series data of two users are grouped/clustered together based on the difference of their frequency being small (i.e. similar)) wherein the frequencies of the data from the at least two sets of time-series data generated by and received from the plurality of sensors are used to determine whether the plurality of sensors are related (Dixon: at least ¶0015; “propensity score matching and/or other approaches may be used to select a second user profile. For example, a propensity score may be generated based on the behavioral data, etc”; ¶0021 explains that “first behavior information may include a number of instances, a number of instances over a period of time, and/or a frequency/rate that a user associated with the first user profile has been determined to be present at the location (e.g., visited the location)” and “user profile associated with that user may be updated to include information (e.g., behavioral information)”; ¶0026 further discloses “behavior information may be determined based on location data from multiple mobile devices”; note: devices and their associated sensors are matched and determined to be related based on frequencies/rates of visit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,751,427 by Mysen et al. (“Mysen”) in view of US PGPUB 2015/0348095 by Dixon et al. (“Dixon”).

As to Claim 1, Mysen teaches a system comprising: a plurality of hardware devices (Mysen: at least Col. 3 Lines 5-6; user devices 102); a plurality of sensors, each of the plurality of sensors being associated with one of the plurality of hardware devices (Mysen: at least Col. 3 Lines 49-50 & 55-58; “data specifying physical locations at which the user devices 102 were detected” and “locations can be derived from signal magnitude triangulation techniques, Global Positioning System (GPS) tracking data from the user devices 102”) and measure at least one property (Mysen: at least Col. 3 Lines 49-50; “data specifying physical locations at which the user devices 102 were detected”; note: measure of location property) of the particular associated device to generate time series data (Mysen: at least Col. 13 Lines 6-11; “user profiler aggregates data across time” and the “generating a location centric user profile in order to improve the location centric user profile (e.g., by identifying entities a user visited multiple times during the month”; Col. 9 Lines 61-64 further discloses “keep a timeline of users visiting an entity in a database”; Col. 9 Lines 55-58 also discloses  “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; note: where users go and visit during a time period as time series data), values of the time-series data each being associated with a time stamp (Mysen: at least Col. 13 Lines 11-13; “aggregation can be time limited, e.g., a rolling window of one month, one quarter, or one year”; Col. 6 Lines 51-54 also discloses “user profiler 212 can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device associated with a user”; note: this means time stamps (a certain, same time frame or time period) associated with locations are tracked/recorded); and
a computing system to: receive, from each of the plurality of sensors, a set of time-series data generated by each of the plurality of sensors (Mysen: at least Col. 13 Lines 6-11; “user profiler aggregates data across time. For example, the user profiler accesses network data from multiple different days (e.g., a month) when generating a location centric user profile in order to improve the location centric user profile (e.g., by identifying entities a user visited multiple times during the month)”; Col. 9 Lines 55-58 & 61-64 further discloses “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period” and “keep a timeline of users visiting an entity in a database”; note: common places visited by multiple users within recent time period and users timeline of visiting activities of users mean location data from plurality of sensors associated with users are collected and used);
determine a plurality of clusters based on a temporal similarity metric (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 9 Lines 42-44 also discloses making friend recommendation “… based on the location centric user profiles of users already or recently at an entity”; Col. 13 Lines 45-47 further disclose “cluster on locations of entities visited for a single user or a group of users (e.g., friends)”; note: recent time period as temporal similarity metric) and the sets of time-series data generated and received from the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; Col. 8 Lines 34-37 also discloses “clustering on the location centric user profiles 216, or create classifiers based on the location centric user profiles 216 in note: clustering of users’ location data collected over time); 
assign each of the sets of time-series data generated by and received from each of the plurality of sensors to one of the determined plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: profiles within threshold would be clustered/grouped together; assigning to one clusters can mean assigning data to the same cluster); and determine associations between the plurality of hardware devices based on the assignments of the sets of time-series data generated by and received from each of the plurality of sensors to the determined plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another).

Mysen does not explicitly disclose, but Dixon discloses clusters determined based on temporal similarity metric being based on at least one of a shift in phase for at one or more time windows for at least two of the sets of the time-series data (Dixon: at least ¶0015; “attribute data included in a first user profile may be used to select a second user profile that is substantially similar to the first user profile” and “propensity score matching and/or other approaches may be used to select a second user profile. For example, a propensity score may be generated based on the attribute data in the first user profile (e.g. demographic data, behavioral data, etc.)”; ¶0021 also discloses “first behavior information may include a number of instances, a number of instances over a period of time, and/or a frequency/rate that a user associated with the first user profile has been determined to be present at the location (e.g., visited the location)” and ¶0027 further discloses “second behavior information may include a number of instances, a number of instances over a period of time, and/or a frequency that a user associated with the second user profile (e.g., a control group profile) has been determined to be present at the location (e.g., visited the location”; note: time series data of two users are grouped/clustered together based on the difference of their frequency being small (i.e. similar)), wherein the frequencies of the data from the at least two sets of time-series data generated by and received from the plurality of sensors are used to determine whether the plurality of sensors are related (Dixon: at least ¶0015; “propensity score matching and/or other approaches may be used to select a second user profile. For example, a propensity score may be generated based on the attribute data in the first user profile (e.g. demographic data, behavioral data, etc”; ¶0021 explains that “first behavior information may include a number of instances, a number of instances over a period of time, and/or a frequency/rate that a user associated with the first user profile has been determined to be present at the location (e.g., visited the location)” and “user profile associated with that user may be updated to include information (e.g., behavioral information)”; ¶0026 further discloses “behavior information may be determined based on location data from multiple mobile devices”; note: devices and their associated sensors are matched and determined to be related based on frequencies/rates of visit).
It would have been obvious to one having ordinary skill in the art and the teachings of Mysen and Dixon before him/her at a time before the effective filing date of the claimed invention to incorporate Dixon’s feature of clusters determined based on temporal similarity metric being based on at least one of a shift in phase for at least two of the sets of the time-series data having a same frequency, a frequency difference for at least two of the sets of the time-series data, and a difference of frequency over one or more time windows for at least two of the sets of the time-series data (Dixon: at least ¶¶0015, 0021, 0027), wherein the frequencies of the data from the at least two sets of time-series data generated by and received from the plurality of sensors are used to determine whether the plurality of sensors are related (Dixon: at least ¶¶0015, 0021, 0026) with the system disclosed by Mysen.
The suggestion/motivation of doing so would have been to group/cluster together users according to the difference/similarity of their historical location visit behaviors -- such as Mysen’s locations of potential friends (Dixon: at least ¶0015).
Claim 8 (a method claim) corresponds in scope to Claim 1, and is similarly rejected. 
Claim 15 (a system claim) corresponds in scope to Claim 1, and is similarly rejected. 

As to Claim 2, Mysen and Dixon teach a system according to claim 1, wherein determination of the plurality of clusters based on the sets of time-series data comprises:
reducing a dimensionality of each of the sets of time-series data to generate a latent representation of each of the sets of time-series data (Mysen: at least Col. 12 Lines 14-15; “reduce noisy information”); determining the plurality of clusters based on the temporal similarity metric (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”) and the plurality of latent Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; Col. 8 Lines 34-37 also discloses “clustering on the location centric user profiles 216, or create classifiers based on the location centric user profiles 216 in order to identify recommendations”), the temporal similarity metric being used to identify at least one spatio-temporal dimension along which to divide the sets of the time-series data into two or more clusters (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 9 Lines 42-44 also discloses making friend recommendation “… based on the location centric user profiles of users already or recently at an entity”; Col. 13 Lines 45-47 further disclose “cluster on locations of entities visited for a single user or a group of users (e.g., friends)”; note: recent time period at certain locations as spatio-temporal dimension for forming of clusters).
Claim 9 (a method claim) corresponds in scope to Claim 2, and is similarly rejected. 
Claim 16 (a system claim) corresponds in scope to Claim 2, and is similarly rejected. 

As to Claim 3, Mysen and Dixon teach a system according to claim 2, wherein determination of the associations between the plurality of hardware devices comprises: determining two or more sets of the time-series data assigned to a same cluster (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: locations are locations visited at a certain time; Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity”);
determining two or more of the plurality of sensors from which the two or more sets of the time-series data were received (Mysen: at least Col. 3 Lines 49-50 & 55-58; “data specifying physical locations at which the user devices 102 were detected” and “locations can be derived from signal magnitude triangulation techniques, Global Positioning System (GPS) tracking data from the user devices 102”; note: location sensors and their locations are determined);
 two or more of the plurality of hardware devices associated with the two or more of the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: devices 102 corresponds to users and are associated with users; identifying users also identifies their corresponding devices); and determining an association between the two or more of the plurality of hardware devices  (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another). 
Claim 10 (a method claim) corresponds in scope to Claim 3, and is similarly rejected.
Claim 17 (a system claim) corresponds in scope to Claim 3, and is similarly rejected. 

As to Claim 4, Mysen and Dixon teach a system according to claim 2, wherein the reducing of the dimensionality of each set of time-series data comprises: inputting Mysen: at least Col. 6 Lines 52-54; “profiler 212 can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device associated with a user”; Col. 12 Lines 14-15; “reduce noisy information”; note: data before and after reduction both comprise temporal attributes), and
wherein the determining of the plurality of clusters based on the plurality of latent representations (Mysen: at least Col. 12 Lines 14-15; “reduce noisy information”) comprises: performing temporal clustering of the plurality of latent representations (Mysen: at least Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity” and “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 12 Lines 26-27 further discloses “for example, a user may have visited a curio store one time in the last year, and there is no other physical presence data or network presence data related to the store”). 
Claim 11 (a method claim) corresponds in scope to Claim 4, and is similarly rejected. 
Claim 18 (a system claim) corresponds in scope to Claim 4, and is similarly rejected. 

As to Claim 5, Mysen and Dixon teach a system according to claim 1, wherein the determination of the associations between the plurality of hardware devices comprises: determining two or more sets of the time-series data assigned to a same cluster (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile of the requesting user to one or more location centric user profiles of other users” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: locations are locations visited at a certain time; Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity”);
determining two or more of the plurality of sensors from which the two or more sets of the time-series data were received (Mysen: at least Col. 3 Lines 49-50 & 55-58; “data specifying physical locations at which the user devices 102 were detected” and “locations can be derived from signal magnitude triangulation techniques, Global Positioning System (GPS) tracking data from the user devices 102”; note: location sensors and their locations are determined);
two or more of the plurality of hardware devices associated with the two or more of the plurality of sensors (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: devices 102 corresponds to users and are associated with users; identifying users also identifies their corresponding devices); and determining an association between the two or more of the plurality of hardware devices  (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: association can be that devices are close to one another; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are currently or recently close to one another). 
Claim 12 (a method claim) corresponds in scope to Claim 5, and is similarly rejected.
Claim 19 (a system claim) corresponds in scope to Claim 5, and is similarly rejected. 

As to Claim 6, Mysen and Dixon teach a system according to claim 1, the computing system to further: receive, from each of the plurality of sensors, a second set Mysen: at least Col. 13 Lines 6-11; “user profiler aggregates data across time. For example, the user profiler accesses network data from multiple different days (e.g., a month) when generating a location centric user profile in order to improve the location centric user profile (e.g., by identifying entities a user visited multiple times during the month)”; note: data from user device 102 are collected continuously; period of time ; second set of time-series data can be data from a second month);
determine a second plurality of clusters based on the temporal similarity metric and the second sets of time-series data (Mysen: at least Col. 9 Lines 55-58; “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 8 Lines 34-37 also discloses “clustering on the location centric user profiles 216, or create classifiers based on the location centric user profiles 216 in order to identify recommendations”; note: recent time period as temporal similarity metric; clustering of users’ location data collected over time where, according to, Col 13 Lines 11-14, “aggregation can be time limited, e.g., a rolling window of one month, one quarter, or one year” – a different window would be a different sets of data); assign each of the second sets of time-series data generated by and received from each of the plurality of sensors to one of the determined second plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “compare the location centric user profile” and “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; note: profiles within threshold would be clustered/grouped together); and 
determine second associations between the plurality of hardware devices based on the temporal similarity metric and the assignments of the second sets of time-series data generated by and received from each of the plurality of sensors to the second plurality of clusters (Mysen: at least Col. 9 Lines 19-23; “identify another user that is within a threshold distance of the requesting user (e.g., both users are or will be in the same city)”; Col. 9 Lines 42-44 further discloses “make recommendations based on the location centric user profiles of users already or recently at an entity”; note: association can be that devices are close to one another currently and association can also be that devices are close to one another recently). 
Claim 13 (a method claim) corresponds in scope to Claim 6, and is similarly rejected.
Claim 20 (a system claim) corresponds in scope to Claim 6, and is similarly rejected. 

As to Claim 7, Mysen and Dixon teach a system according to claim 6, wherein the determination of the plurality of clusters based on the sets of time-series data comprises: reducing a dimensionality of each of the sets of time-series data to generate a latent representation of each of the sets of time-series data (Mysen: at least Col. 12 Lines 14-15; “reduce noisy information”) by inputting each of the sets of time-series data to a temporal autoencoder (Mysen: at least Col. 6 Lines 52-54; “profiler 212 can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device associated with a user”; Col. 12 Lines 14-15; “reduce noisy information”; note: data before and after reduction both comprise temporal attributes); and
determining the plurality of clusters by performing temporal clustering on the plurality of latent representations on the sets of time-series data (Mysen: at least Col. 9 Lines 42-44 & 55-58; “make recommendations based on the location centric user profiles of users already or recently at an entity” and “identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period”; Col. 12 Lines 26-27 further discloses “for example, a user may have visited a curio store one time in the last year, and there is no other physical presence data or network presence data related to the store”; note: clustering of users’ location data based on a common recent time frame/time period).
Claim 14 (a method claim) corresponds in scope to Claim 7, and is similarly rejected.

Relevant Art
US PGPUG 2006/0103534 by Arms et al. teaches “ES-RFID object 20a-20c transmits data derived from one or more of its own sensors 24a-24d, along with its own ID code”, “sensor can detect a parameter, such as acceleration, weight, strain, vibration, temperature, pressure, humidity, magnetic field (including intensity, frequency, or direction” and “differences in phase and amplitude from each other, frequency characteristics, changes in amplitude, and timing features of the acceleration data will show whether or not that the data is substantially related”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
08 June 2021



/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168